113 S.W.3d 622 (2003)
Jonathan NEWMAN, Appellant,
v.
Richard CLARK d/b/a Richards Vending Company, Appellee.
No. 05-02-01884-CV.
Court of Appeals of Texas, Dallas.
August 19, 2003.
*623 Jonathan Newman, Dallas, pro se.
John V. Fundis, Downs & Stanford, P.C., Dallas, for appellee.
Before Justices JAMES, FRANCIS, and LANG.

OPINION
PER CURIAM.
Appellant filed his original one-page brief with the Court on May 9, 2003. Thereafter the Clerk of this Court reviewed the brief and, in a letter dated May 14, 2003, notified appellant that his brief was deficient in the requirements of appellate rule 38.1. Appellant was instructed to amend his deficient brief within ten days. Appellant did not respond. In a letter dated July 2, 2003, appellant was instructed to file the amended brief, correcting all the deficiencies outlined in the Court's May 14, 2003 letter, within ten days. Appellant was instructed that failure to correct the deficiencies would result in appellant's brief being struck for non-compliance with the appellate rules and his appeal would be dismissed for want of prosecution without further notice.
Appellant did not timely file an amended brief within ten days. However on July 18, 2003, the Court received appellant's two and a half page "supplement to appellant's brief." Such "supplement" consists of a list of references to the record supporting the "arguments" in appellant's brief. Appellant's untimely "supplement" does not correct the deficiencies of his brief.
Accordingly, we STRIKE appellant's defective brief filed with this Court on May 9, 2003. See Tex.R.App. P. 38.9(a). We DISMISS this appeal for want of prosecution, for appellant's failure to comply with the appellate rules, and for appellant's failure to respond to a notice from the Clerk requiring action within a specified time. See Tex.R.App. P. 38.8(a)(1), 42.3(b), (c).